DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement and amendments to the claims filed on October 19, 2022 have been received and entered. Claims 1-10, 18-20 have been canceled. Claims 21-29 are newly added. Claims 11-17, 21-29 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 11-17 (group II) in the reply filed on October 19, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2020 and 05/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 11-17, 21-29 are under consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 14, 17, 21-22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (WO/2016/025945, dated 2/16/2016).
Claims are directed to an implantable device to accelerate healing after a resection of tissue, the implantable device comprising: a hydrogel scaffold including encapsulated cells that correspond to a type of the tissue resected to facilitate tissue formation within a resection cavity upon insertion of the implantable device into the resection cavity; and a frame comprising one or more portions that are at least partially surrounded by the hydrogel scaffold.
Claim interpretation: In absence of any specific definition of term frame, it is interpreted as any temporary structural that support for the cavity. 
With respect to claims 11-12, 14, 17, Jiang teaches an implantable device to accelerate healing after a resection of tissue, the implantable device comprising: a hydrogel scaffold (103) including encapsulated cells that correspond to a type of the tissue resected to facilitate tissue formation within a resection cavity upon insertion of the implantable device into the resection cavity; and a frame (101) that can take any suitable shape and/or size comprising one or more portions that are at least partially surrounded by the hydrogel scaffold (see (page 42, line 23 - line 24; page 46, lines 1-4, page 65, line 15; page 28, line 30; page 46, line 23 - page 47, line 12). It is further disclosed that the hydrogel/ nano-structure carry suitable cells, that may be incorporated into the gel just prior ((page 28, line 30). Jiang further discloses that the scaffold and frame fiber are both biodegradable following implantation into a human tissue (see claim 2 and 22).
Regarding claims 21, Jiang teaches the inclusion of bioactive factors such as growth factors to encourage vascularization, epithelization or endothelization of the device (see page 45, lines 15-17, page 15, lines 18-20, page 26, lines 17-19).
Regarding claims 22-23, Jiang teaches hydrogel comprises at least one synthetic polymer selected from group consisting of PVA and PEG-DA (page 50, line 24, page 52, line 17, example 2, page 33, line 9).
Accordingly, Jiang et al anticipate claims 11-12, 14, 17, 21-22 and 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14-17, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (WO/2016/025945, dated 2/16/2016) and Drews et al (WO/2013/163381, dated 10/31/2013).

Claims are directed to an implantable device to accelerate healing after a resection of tissue, the implantable device comprising: a hydrogel scaffold including encapsulated cells that correspond to a type of the tissue resected to facilitate tissue formation within a resection cavity upon insertion of the implantable device into the resection cavity; and a frame comprising one or more portions that are at least partially surrounded by the hydrogel scaffold.
Claim interpretation: In absence of any specific definition of term frame, it is interpreted as any temporary structural that support for the cavity. 
With respect to claims 11-12, 14, 17, Jiang teaches an implantable device to accelerate healing after a resection of tissue, the implantable device comprising: a hydrogel scaffold (103) including encapsulated cells that correspond to a type of the tissue resected to facilitate tissue formation within a resection cavity upon insertion of the implantable device into the resection cavity; and a frame (101) that can take any suitable shape and/or size comprising one or more portions that are at least partially surrounded by the hydrogel scaffold (see (page 42, line 23 - line 24; page 46, lines 1-4, page 65, line 15; page 28, line 30; page 46, line 23 - page 47, line 12). It is further disclosed that the hydrogel-structure carry suitable cells, that may be incorporated into the gel just prior to implantation ((page 28, line 30). Jiang further discloses that the scaffold and frame fiber are both biodegradable following implantation into a human tissue (see claim 2 and 22).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jiang differs from claimed invention by not disclosing that the frame includes a plurality of markers positioned along the one or more portions of the frame and plurality of markers are comprised of a non-bioabsorbable, radiopaque material.
Regarding claims 1, 14, Drew et al teach an implantable tissue marker device to be placed in a soft tissue site through a surgical incision, comprising: a bioabsorbable body form of a spiral and defining a spheroid shape for the device, the spiral having a longitudinal axis, and turns of the spiral being spaced apart from each other in a direction along the longitudinal axis; a plurality of markers disposed on the body, the markers being visualizable by a radiographic imaging device; wherein the turns of the spiral are sufficiently spaced apart to form gaps that allow soft tissue to infiltrate between the turns and to allow flexibility in the device along the longitudinal axis in the manner of a spring (see claim 18 of ‘381). Drew teaches that implantable tissue marker device for placement in a soft tissue site through an open surgical incision. The device includes a bioabsorbable body formed whose outer regions define a peripheral boundary of the marker device. A plurality of visualization marker is secured to the body so that visualization of the marker device using medical imaging equipment will indicate the 3-dimensional location of the tissue site (see para. 17) (limitation of claim 14).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 15-16, 24-26, Drew teaches plurality of visualization markers can also be attached to the body about an equatorial region of the substantially spheroid device. In one embodiment, at least four visualization markers are attached to the body about its equatorial region. At least some of the visualization markers can be radio-opaque clips. The radio-opaque clips can be attached to the body using preformed holes in the body into which the clips can be pressed and attached (see para. 19, see claims 10, 11 of 381). Drew further teaches that the device has a shape selected from the group consisting of spherical, scalene ellipsoid, prolate spheroid, and oblate spheroid shape (see claim 3 of ‘381).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the implantable device to accelerate healing after a resection of tissue as disclosed in Jiang by incorporating implantable tissue marker device to be placed in a soft tissue as disclosed in Drew,  to facilitate tissue formation within a resection cavity upon insertion of the implantable device into the resection cavity, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because this would allow to include bioactive factors such as growth factors, or cells from the tissue to encourage, epithelization or endothelization of the device (see page 45 lines 15-17) and encapsulation of the marker device in the hydrogel scaffold would present non-immunogenic non-inflammatory implantable device due to the biocompatibility of the hydrogel scaffold within the breast tissue (see page 45).  Further, Drew explicitly reported that hydrogel scaffolding of the device allows incorporation of bioactive factor (growth factor or cells) to promote endothelization or epithelization of the hydrogel, and thus of the implanted device (see page 46, lines 5-6). One of skill in the art would have been expected to have a reasonable expectation of success in incorporating and/or substituting the nanotube structure disclosed in Jiang with marker device disclosed in Drew because prior art successfully reported integrating the hydrogel scaffold with a frame to prepare implantation device including encapsulated cells that correspond to a type of the tissue resected to facilitate tissue formation within a resection cavity upon insertion of the implantable device into the resection cavity. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


Claims 11, 13, 22-23, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (WO/2016/025945, dated 2/16/2016) and Drews et al (WO/2013/163381, dated 10/31/2013) as applied above for claim 11 and further in view of Coburn et al (Smart Structure Syst 2011, 7(3), 213-222, IDS) and Beachley et al (US20120040461, dated 02/16/2012).
The teaching of Jiang and Drew have been described above and relied in same manner here. The combination of references teach an implantable device to accelerate healing after a resection of tissue, the implantable device comprising: a hydrogel scaffold (103) including encapsulated cells that correspond to a type of the tissue resected to facilitate tissue formation within a resection cavity upon insertion of the implantable device into the resection cavity; and a marker device that can take any suitable shape and/or size comprising one or more portions that are at least partially surrounded by the hydrogel scaffold.  The combination of reference differs from claimed invention by not disclosing the hydrogel is formed within the open space of maker device frame and using plurality of different hydrogels to surround different segment of marker device of Drew.
Coburn teach suspending cells in a polymer solution that is added to the fibrous scaffold, and photopolymerized in either lamellar or bulk composite constructs (see 2.4 page 322) to produce cell-seeded bulk fiber-hydrogel scaffolds by combining the cell-containing hydrogel solution and photo polymerizing (see page 2, last para. to page 3 para. 1). It is further disclosed that poly(ethylene glycol)-diacrylate solutions is  prepared followed by the addition of photoinitiator for the hydrogel formation (see 2, para. 4, limitation of claims 22-23).  Beachley teaches a network of electrospun fibers can be provided with an open configuration that incorporates sufficient space between adjacent fibers to allow for cellular ingrowth between and among individual fibers (see para. 44). Beachley teaches a hydrogel-forming polymeric network can support cellular ingrowth between individual fibers, can improve biocompatibility of the composite array, and can provide a local environment for a cell that more closely resembles the natural in vivo environment in which that cell type can be found (see para. 45).  Beachley teaches a biocompatible composite structure comprising: a first array of biocompatible electrospun nanofibers, adjacent nanofibers of the first array being substantially aligned with one another and defining a space between one another, further comprising a living cell loaded onto the biocompatible composite structure (see claims 1-6).
It would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to mix cells and/bio active factor in the hydrogel precursor solution as in Jiang to pour and/or apply at least partially open structure of the marker device of Drew such that the hydrogel scaffold is formed within at least a portion of driver device upon gelation following initiating photopolymerization as suggested in Coburn, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It would be further obvious to one of ordinary skill in the art to optimize use of more than one hydrogel scaffold to integrate different segments of the marker device of Drew with different hydrogel to form the implantable device formed such that it surrounds different segment of the device with different hydrogel, with reasonable expectation of success. One of ordinary skill in the art would be motivated to do so because this would allow migration of native cells into the hydrogel scaffold to help facilitate tissue growth within the marker device. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported mixing cells and/bio active factor in the hydrogel precursor solution to form hydrogel scaffold following gelation initiated by photopolymerization. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Conclusion
No claimed allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harms et al Clin Oncol 33, 2015 suppl 28S; abstr #111, page 1 ASCO Breast Cancer Symposium; San Francisco, CA, page 1 (Year: 2015) teach a marker device implant visually assisted with verification of the excised tumor bed without introducing any artifact or diagnostic interference and there was notable in-growth of normal breast tissue clearly seen on mammography (see poster).
El-Sherbiny et al (Glob Cardiol Sci Pract. 2013; 2013(3): 316–342, IDS) teaches fabricate hydrogel matrices with specific features and the recent applications of hydrogels in tissue engineering.
Seidner et al US20210353831 teaches scaffolding construct may comprise a biocompatible material, such as a polymer, copolymer, or hydrogel. The scaffolding construct may be porous and at least partially bioresorbable. Further, for example, the scaffolding construct may define a cavity for securing a medical implant therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632